                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MELANIE LYN STEWART,                                         )
                                                             )
                 Plaintiff,                                  )
                                                             )
     -vs-                                                    )          Civil Action No. 18-153
                                                             )
NANCY A. BERRYHILL,                                          )
ACTING COMMISSIONER OF SOCIAL                                )
SECURITY,                                                    )
                                                             )
        Defendant.                                           )

AMBROSE, Senior District Judge.

                                         OPINION AND ORDER


                                                  Synopsis

        Plaintiff Melanie Lyn Stewart (“Stewart”) seeks judicial review of the Social

Security Administration’s denial of her claim for a period of disability and for disability

insurance benefits (“DIB”).1 Stewart alleges a disability onset date of October 28, 2013.

(R. 17) The ALJ denied her claim following a hearing at which both Stewart, her sister,

and a vocational expert (“VE”) appeared and testified. Stewart then appealed. Before

the Court are the parties’ cross-motions for summary judgment. See ECF Docket Nos.

12 and 14. For the reasons set forth below, the ALJ’s decision is affirmed.

                                                   Opinion

    1. Standard of Review




1
 The ALJ determined that Stewart met the insured status requirements of the Social Security Act through June 30,
2019. (R. 19)

                                                        1
   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records upon which a determination of the Commissioner

is based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

       Importantly, a district court cannot conduct a de novo review of the

Commissioner’s decision, or re-weigh the evidence of record; the court can only judge

the propriety of the decision with reference to the grounds invoked by the Commissioner

when the decision was rendered. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa.

1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196-7, 67 S.Ct. 1575, 91 L.Ed. 1995



                                               2
(1947). Otherwise stated, “I may not weigh the evidence or substitute my own

conclusion for that of the ALJ. I must defer to the ALJ’s evaluation of evidence,

assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ’s findings of fact are supported by substantial evidence, I am bound

by those findings, even if I would have decided the factual inquiry differently.” Brunson

v. Astrue, 2011 WL 2036692, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011)

(citations omitted).

       II. The ALJ’s Decision

       As stated above, the ALJ denied Stewart’s claim for benefits. More specifically, at

step one of the five step analysis, the ALJ found that Stewart had not engaged in

substantial gainful activity since the alleged onset date. (R. 19) At step two, the ALJ

concluded that Stewart suffers from the following severe impairments: degenerative

discogenic disorders of the spine; osteoarthritis of the bilateral knees; obesity; asthma;

migraine headaches; fibromyalgia; anxiety; and depression. (R. 19-20) At step three,

the ALJ concluded that Stewart does not have an impairment or combination of

impairments that meets or medically equals one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1. (R. 20-22)) Between steps three and four, the ALJ

found that Stewart has the residual functional capacity (“RFC”) to perform light work

with certain restrictions. (R. 22-26) At step four, the ALJ found that Stewart is unable to

perform her past relevant work. (R. 26) Ultimately, at the fifth step of the analysis, the

ALJ concluded that, considering Stewart’s age, education, work experience, and RFC,

there are jobs that exist in significant numbers in the national economy that she can

perform. (R. 27-28)



                                              3
         III. Discussion

    (1) Physician Opinion Evidence

         As stated above, in formulating Stewart’s residual functional capacity, the ALJ

concluded that, with certain restrictions, she was able to perform light work with certain

limitations. (R. 22-23) Specifically, the ALJ imposed the following limitations:

         She requires a sit/stand option every 60 minutes; she is restricted to occasional
         climbing of ramps and stairs, but must never climb ladders, ropes or scaffolds;
         she is restricted to occasional balancing, stooping, and crouching, but must
         never kneeling or crawling [sic]; she must never be exposed to extremes of heat,
         cold, fumes, noxious odors, dusts, mists, gases, and poor ventilation; she can
         tolerate no more than moderate levels of noise …; she must avoid walking
         outdoors in bright sunlight; she must avoid work with bright or flickering lights,
         such as would be experienced in welding or cutting metals; she would need
         access to a rest room within five minutes of her work station; she is limited to
         simple tasks, decisions, and instructions …; she must have no contact with the
         public but could have occasional contact with co-workers and supervisors; she
         must avoid jobs that require consistent, rapid or production rate pace; she is
         restricted to few changes in work processes or location and few independent
         decisions.


(R. 23) (emphasis in original) In arriving at this conclusion, the ALJ considered and

accorded weight to medical opinions set forth in the record. Stewart contends that the

RFC determination is not supported by substantial evidence of record because the ALJ

failed to properly assess the medical opinions.2

         The amount of weight to be accorded to medical opinions is well-established.

Generally, the ALJ will give more weight to the opinion of a source who has examined



2
  At least half of Stewart’s brief is devoted to a recitation of the factual and opinion evidence which she contends
supports her claim for disability. See ECF Docket No. 13, p. 2-12. However, this is the wrong standard. The
“question is not whether substantial evidence supports Plaintiff’s claims, or whether there is evidence that is
inconsistent with the ALJ’s findings … substantial evidence could support both Plaintiff’s claims and the ALJ’s
findings because substantial evidence is less than a preponderance. Jesurum v. Sec’y. of Health & Human Servs., 48
F.3d 114, 117 (3d Cir. 1995). … If substantial evidence supports the ALJ’s findings, it does not matter if substantial
evidence also supports Plaintiff’s claims. Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003).” Hundley v. Colvin,
2016 WL 6647913, at * 2 (W.D. Pa. Nov. 10, 2016) (citations omitted).

                                                          4
the claimant than to a non-examining source. 20 C.F.R. § 404.1527(c)(1). In addition,

the ALJ generally will give more weight to opinions from a treating physician, “since

these sources are likely to be the medical professionals most able to provide a detailed,

longitudinal picture of [a claimant’s] medical impairment(s) and may bring a unique

perspective to the medical evidence that cannot be obtained from the objective medical

findings alone or from reports of individual examinations, such as consultative

examinations or brief hospitalizations.” Id., § 404.1527(c)(2). The opinion of a treating

physician need not be viewed uncritically, however. Rather, only when an ALJ finds that

“a treating source’s opinion on the issue(s) of the nature and severity of [a claimant’s]

impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence [of]

record,” must he give that opinion controlling weight. Id. Unless a treating physician’s

opinion is given controlling weight, the ALJ must consider all relevant factors that tend

to support or contradict any medical opinions of record, including the patient / physician

relationship; the supportability of the opinion; the consistency of the opinion with the

record as a whole; and the specialization of the provider at issue. Id., § 404.1527(c)(1)-

(6). “[T]he more consistent an opinion is with the record as a whole, the more weight

[the ALJ generally] will give to that opinion.” Id., § 404.1527(c)(4).

       In the event of conflicting medical evidence, the Court of Appeals for the Third

Circuit has explained:

       “A cardinal principle guiding disability determinations is that the ALJ accord
       treating physicians’ reports great weight, especially ‘when their opinions reflect
       expert judgment based on continuing observation of the patient’s condition over a
       prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000),
       quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999). However, “where …
       the opinion of a treating physician conflicts with that of a non-treating, non-

                                              5
       examining physician, the ALJ may choose whom to credit” and may reject the
       treating physician’s assessment if such rejection is based on contradictory
       medical evidence. Id. Similarly, under 20 C.F.R. § [404.1527]([c])(2), the opinion
       of a treating physician is to be given controlling weight only when it is well-
       supported by medical evidence and is consistent with other evidence in the
       record.


Becker v. Comm’r. of Soc. Sec. Admin., 403 Fed. Appx. 679, 686 (3d Cir. 2010). The

ultimate issue of whether an individual is disabled within the meaning of the Act is for

the Commissioner to decide. Thus, the ALJ is not required to afford special weight to a

statement by a medical source that a claimant is “disabled” or “unable to work.” See 20

C.F.R. § 404.1527(d)(1), (3); Dixon v. Comm’r. of Soc. Sec., 183 Fed. Appx. 248, 251-

52 (3d Cir. 2006) (“[O]pinions on disability are not medical opinions and are not given

any special significance.”).

       Although the ALJ may choose whom to credit when faced with a conflict, he

“cannot reject evidence for no reason or for the wrong reason.” Diaz v. Comm’r. of Soc.

Sec., 577 F.3d 500, 505 (3d Cir. 2009). The ALJ must provide sufficient explanation of

his final determination to provide a reviewing court with the benefit of the factual basis

underlying the ultimate disability finding. Cotter v. Harris, 642 F.2d 700, 705 (3d Cir.

1981). In other words, the ALJ must provide sufficient discussion to allow the court to

determine whether any rejection of potentially pertinent, relevant evidence was proper.

Johnson v. Comm’r. of Soc. Sec., 529 F.3d 198, 203-04 (3d Cir. 2008).

       (a) Physical Health Evidence

       Stewart’s Brief contains a section devoted to “Physical Health Evidence.” See

ECF Docket No. 13, p. 14-15. Dr. Lillis is the only physician who submitted an opinion




                                             6
relating to physical impairments. (R. 596-99).3 Stewart represents that the ALJ “rejected

the bulk” of Lillis’ opinion, but does not urge that the ALJ should have accepted Lillis’

opinion. Rather, she contends that the ALJ inappropriately engaged in a “lay evaluation”

of medical evidence.

        I disagree. In fact, the ALJ adopted several of Lillis’ findings. For instance, the

ALJ imposed a sit / stand option every 60 minutes. (R. 22) This is in line with Lillis’

finding that Stewart could sit for no more than two-hours at a time, stand for no more

than one-hour at a time and that she would need to shift positions. (R. 597) Further, the

ALJ imposed greater restrictions in some respects than Lillis thought necessary. Indeed,

the ALJ imposed postural and environmental restrictions, which Lillis found were not

required, and, unlike Lillis, she limited Stewart to simple tasks, decisions and

instructions with few changes in the work processes, or locations and few independent

decisions. (R. 23) Additionally, the ALJ cited to other medical evidence of record

concerning Stewart’s physical impairments such as her ankle, back pain, knee pain,

asthma, and multiple sclerosis. (R. 24, Ex. 10F/8, 25, Exs. 8F, 24F, 25, 433, 25, Exs.

25F, 31F, 25) As such, I find that the RFC is not contrary to law and that it is supported

by substantial evidence of record. See Barnett v. Berryhill, Civ. No. 18-637, 2018 WL

7550259, at * 4-5 (M.D. Pa. Dec. 10, 2018) (noting that, “when an ALJ is relying upon

other evidence to conclude that the claimant can do less than a medical source opined,

or when an ALJ fashions an RFC in the absence of any medical opinion evidence,

courts have adopted a more pragmatic view and have sustained the ALJ’s exercise of



3
 Stewart references Dr. McDonald’s opinion regarding “depression and pain.” See ECF Docket No. 13, p. 14.
However, Dr. McDonald completed a Mental Medical Source Statement. (R. 970-975) McDonald notes simply that
Stewart’s depression and pain “behave as though reciprocally effected.” (R. 973)

                                                    7
independent judgment based upon all of the facts and evidence.”) (citations omitted).

Consequently, I find no basis for remand with respect to the ALJ’s assessment of the

physical health opinion evidence.

       (b) Mental Health Evidence

       Again, Stewart contends that the RFC is not supported by substantial evidence of

record because the ALJ allegedly failed to properly weigh the opinion evidence

regarding her mental impairments. Dr. McDonald provided a Mental Medical Source

Statement. (R. 970-975) In assessing the mental aptitudes needed to do unskilled work,

McDonald found that Stewart had an “unlimited or very good” ability to: ask simple

questions or request assistance; accept instructions and respond appropriately to

criticism from supervisors; and get along with co-workers or peers without unduly

distracting them or exhibiting behavioral extremes. (R. 972) He also found that Stewart

had a “limited but satisfactory” ability to: remember work-like procedures; understand

and remember very short and simple instructions; carry out very short and simple

instructions; maintain regular attendance and be punctual within customary, usually

strict tolerances; sustain an ordinary routine without special supervision; make simple

work-related decisions; respond appropriately to changes in a routine work setting; deal

with normal work stress; and be aware of normal hazards and take appropriate

precautions. (R. 972) However, he found Stewart was “seriously limited” with respect to

her ability to: work in coordination with or proximity to others without being unduly

distracted and perform at a consistent pace without an unreasonable number and length

of rest periods. (R. 972) He also found Stewart was “unable to meet competitive

standards” with respect to the ability to complete a normal workday and workweek



                                             8
without interruptions from psychologically based symptoms and had “no useful ability to

function” with respect to the ability to maintain attention for two-hour segment. (R. 972)

McDonald also opined that Stewart would miss more than four days of work each

month. (R. 974)

       The ALJ “decline[d] to afford Dr. McDonald’s opinion much weight.” (R. 25) She

explained that the assessment did not disclose when McDonald last treated Stewart and

that progress notes from the McClelland Family Practice indicated that Stewart

discontinued counseling in May of 2011. (R. 25) The ALJ also noted that McDonald

failed to include any progress notes documenting his clinical observations. (R. 25)

Further, the ALJ noted that, “[b]eyond receiving psychotropic medicine from her primary

care physician Dr. Lillis, the record is devoid of other forms of treatment related to the

claimant’s anxiety or depression.” (R. 25) The ALJ also stated that, at the time of the

hearing, Stewart was cooperative, was able to answer questions, and articulated her

claims of disability without difficulty. (R. 22) Nevertheless, in accordance with certain of

McDonald’s findings, the ALJ fashioned an RFC which included mental limitations. She

limited Stewart to simple tasks, decisions and instructions; no contact with the general

public; occasional contact with co-workers and supervisors; no consistent, rapid, or

production-rate pace; few changes in work processes or locations; and few independent

decisions. (R. 23) I find that the ALJ provided sufficient explanation of her assessment

so as to provide a reviewing court with the benefit of the factual basis underlying the

ultimate disability finding. Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981). Further,

substantial evidence supports the ALJ’s determination in this regard.




                                              9
         In fact, Stewart does not seem to actually dispute the ALJ’s specific findings in

this regard. She does not identify any records indicating that she sought mental health

treatment during the relevant period. Nor does she cite to McDonald’s progress notes or

treatment records. Instead, she faults the ALJ for failing to develop the record. 4 As the

Commissioner urges, the ultimate burden of proof rests with Stewart rather than with the

ALJ. See Webster v. Berryhill, Civ. No. 16-2403, 2018 WL 1322066, at * 5 (M.D. Pa.

Jan. 22, 2018). Both the Social Security Act itself and the corresponding regulations

provide that the claimant bears the burden of presenting evidence of a disability. See 42

U.S.C. § 423(d)(5)(A) (“An individual shall not be considered to be under disability

unless he furnishes such medical and other evidence of the existence thereof as the

Commissioner of Social Security may require.”); 42 U.S.C. § 404.1512(a) (“[I]n general,

you have to prove to us that you are … disabled. This means that you must furnish

medical and other evidence that we can use to reach conclusions about your medical

impairment(s).”). “The burden lies with the claimant to develop the record regarding his

or her disability because the claimant is in a better position to provide information about

his or her own medical condition.” Webster, 2018 WL 1322066, at * 5, citing, Money v.

Barnhart, 91 Fed. Appx. 210, 215 (3d Cir. 2004) (citing, Bowen v. Yuckert, 482 U.S.

137, 146 n. 5 (1987)). “Although the ALJ must eliminate evidentiary gaps that prejudice


4
  Stewart also urges that, if the ALJ found her complaints inconsistent with the record based upon the insufficiency
or extent of treatment, the ALJ was required to consider the possible reasons for failure to seek treatment pursuant to
SSR 16-3p. See ECF Docket No. 13, p. 15-16. Certainly, it is well-established that an “ALJ may rely on lack of
treatment, or the conservative nature of treatment, to make an adverse credibility finding, but only if the ALJ
acknowledges and considers possible explanations for the course of treatment.” Wilson v. Colvin, Civ. No. 13-0241,
2014 WL4105288, at * 11 (M.D. Pa. Aug. 19, 2014). Here, Stewart faults the ALJ for failing to consider her
“insurance difficulties.” Yet Stewart did not lack insurance benefits. As her daughter testified, Stewart had state
insurance at all times. When McDonald retired, she had access to mental health treatment through Safe Harbor and
Stair Ways, yet chose not to pursue care through those groups. (R. 41, 65-68) The ALJ noted that, after McDonald
retired, Stewart chose not to seek any other form of mental health care treatment. (R. 24) Given the fact that Stewart
had insurance, I do not find the reference to SSR 16-3p to be persuasive in this context.

                                                          10
the claimant’s case and resolve any material conflict or ambiguity in the evidence,

Money, 91 Fed. Appx. at 216, the ALJ is not required to ‘search out all relevant

evidence which might be available, since that would in effect shift the burden of proof to

the government.” Webster, 2018 WL 1322066, at * 5, quoting, Hess v. Sec’y. of Health,

Educ. & Welfare, 497 F.2d 837, 840 (3d Cir. 1974). Given that Stewart has been

represented by counsel since she filed her application for disability; that she had ample

time to secure McDonald’s treatment records and / or request a psychological

examination; and her counsel’s representation to the ALJ that the record was complete;

I find her contention that the ALJ failed to develop the argument to be without merit. See

Webster, 2018 WL 1322066, at * 5 (rejecting a claim of failure to develop the record

where the claimant was represented by counsel; where counsel had the opportunity to

request a consultative examination but did not; and where counsel represented that the

record was complete).

   (2) Stewart’s Subjective Complaints

   Stewart also contends that the ALJ failed to adequately explain the rejection of her

subjective complaints in contravention of SSR 16-3p. SSR 16-3p went into effect on

March 28, 2016 and supersedes SSR 96-7p, the previous rule governing the evaluation

of subjective symptoms. See, SSR 16-3p, 2016 WL 1119029 (March 16, 2016). SSR

16-3p removes the term “credibility,” clarifying that the subjective symptom evaluation is

not an examination of an individual’s character but rather that an ALJ is to “consider all

of the evidence in an individual’s record … to determine how symptoms limit ability to

perform work-related activities.” Id., at * 2. In so doing, an ALJ is to use a two-step

process. Id., at * 2-3. Thus, after an ALJ finds “that the individual has a medically



                                             11
determinable impairment(s) that could reasonably be expected to produce those

symptoms,” the ALJ shall then consider all of the evidence in the record when he/she

evaluates the intensity and persistence of symptoms to determine how “symptoms limit

[the] ability to perform work-related activities.” Id. In this regard, and to the extent

relevant and available, the ALJ should consider objective medical evidence; individual

statements; other medical sources; non-medical sources; the factors set forth in 20

C.F.R. § 404.1529(c)(3) and § 416.929(c)(3) including daily activities; the location,

duration, frequency and intensity of pain or other symptoms; factors that precipitate and

aggravate the symptoms; the type, dosage, effectiveness and side effects of any

medication an individual takes or has taken to alleviate pain or other symptoms;

treatment other than medication an individual receives or has received for relief of pain

or other symptoms; any measures other than treatment used to relieve pain or other

symptoms; and any other factors concerning an individual’s functional limitations and

restrictions due to pain or other symptoms. Id., at * 4-7.

           Here, the ALJ cited to 20 C.F.R. § 404.1529,5 and although she did not

specifically reference SSR 16-3p, a plain reading of the opinion demonstrates that the

ALJ followed its mandates. After the ALJ set forth the two-part test, she applied it to the

individual facts of the case using the factors set forth above. Specifically, the ALJ

discussed the limiting effects of pain and other symptoms associated with Stewart’s

degenerative spinal disorders, bilateral osteoarthritis of the knees, obesity, fibromyalgia,

asthma, depression and anxiety, joint and knee pain, migraine headaches and irritable

bowel syndrome. (R. 23-26). The ALJ considered, in length and in detail, Stewart’s pain



5
    SSR 16-3p generally tracks 20 C.F.R. § 404.1529(c) and § 416.929(c).

                                                         12
and made an assessment based upon the entire record. (R. 23-26) I must defer to the

ALJ’s determinations, unless they are not supported by substantial evidence. Smith v.

Califano, 637 F.2d 968, 972 (3d Cir. 1981); Baerga v. Richardson, 500 F.2d 309, 312

(3d Cir. 1974), cert. denied, 420 U.S. 931 (1975). I find the ALJ’s determination in this

regard is supported by substantial evidence of record. Thus, I find no merit to this

argument.




                                            13
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MELANIE LYN STEWART                             )
          Plaintiff,                            )
                                                )
    -vs-                                        )       Civil Action No. 18-153
                                                )
NANCY A. BERRYHILL,                             )
ACTING COMMISSIONER OF SOCIAL                   )
SECURITY,                                       )
                                                )
      Defendant.                                )

AMBROSE, Senior District Judge.




                                 ORDER OF COURT

      Therefore, this 4th of April, 2019, it is hereby ORDERED that the Plaintiff’s Motion

for Summary Judgment (Docket No. 12) is DENIED and the Defendant’s Motion for

Summary Judgment (Docket No. 14) is GRANTED. It is further ORDERED that the

ALJ’s decision is AFFIRMED. This case shall be marked “Closed” forthwith.

                                                BY THE COURT:

                                                /s/ Donetta W. Ambrose
                                                Donetta W. Ambrose
                                                United States Senior District Judge




                                           14
